Citation Nr: 1452609	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Whether new and material evidence has been received in order to reopen a claim for service connection for diabetes mellitus type II.

2.  Entitlement to service connection for hypertension as secondary to diabetes mellitus type II.

3.  Entitlement to an initial compensable rating for status postoperative right scrotal hematoma with residuals of pain.

4.  Entitlement to a rating in excess of 10 percent for status post surgery right inguinal hernia with scar.


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from September 1992 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing system.  

The issue of an increased rating for right inguinal hernia scar is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).   


FINDING OF FACT

For the entire appeal period, the Veteran's status post surgery right inguinal hernia with scar is manifested by a painful scar, without evidence of three or more unstable or painful scars or recurrence of a hernia.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 10 percent for right inguinal hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a letter dated in November 2010, sent prior to the rating decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered.  In this regard, while he has identified outstanding VA treatment records in connection with his claim for a higher initial rating for his scrotal hematoma, he has not identified any additional, outstanding records that have not been requested or obtained in connection with the claim decided herein.  Moreover, at his December 2010 VA examination, he specifically denied receiving any treatment for such disability.

The Veteran was also afforded a VA examination in December 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that the December 2010 examination was inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right inguinal hernia with scar as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Additionally, neither the Veteran nor his representative has alleged that his right inguinal hernia with scar has worsened in severity since the December 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this issue decided herein, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The present appeal includes the issue of entitlement to a rating in excess of 10 percent for right inguinal hernia with scar.  The AOJ has rated this disability as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Such Diagnostic Code pertains to scars that are unstable or painful and provides for a 10 percent rating when there are one or two scars that are unstable and painful, a 20 percent rating when there are three or four scars that are unstable or painful, and a 30 percent rating when there are five or more that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Further, Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

By way of history, an August 2006 rating decision granted service connection for status post surgery right inguinal hernia with scar, rated 10 percent, effective October 31, 2005 (the date VA received the Veteran's original claim for service connection).  In October 2010, the Veteran submitted his current claim for an increased rating.

On December 2010 VA examination, the Veteran described that he currently experiences symptoms of pain over the surgical scar "off and on."  He reported that he was not currently receiving any treatment for this condition.  The Veteran reported that he did not experience any overall functional impairment from his surgical scar.  Physical examination revealed a scar on the anterior side of the trunk precisely located over the right lower quadrant of the abdomen/right inguinal area.  The scar was horizontal and linear.  The anterior portion of the scar measured 15 cm by 0.8cm.  The scar was not painful on examination.  There was no skin breakdown.  The scar was described as superficial with no underlying tissue damage.  Inflammation and edema was absent.  There was no keloid formation.  The scar was not disfiguring.  The scar did not limit the Veteran's motion.  There was no limitation of function due to the scar.

Examination of the abdomen revealed: no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to abdomen or flank to palpation, no palpable mass, no splenomegaly, no ascites, no liver enlargement and there is no aortic aneurysm.  There was no inguinal hernia noted on examination. There was no diastasis recti present.  There was no ventral hernia present.  The examination did not reveal a femoral hernia.

The examiner noted that the Veteran's usual occupation and daily activities were not affected by his right inguinal hernia scar.

Based on the relevant evidence of record, the Board must find that a higher rating for right inguinal hernia with scar under Diagnostic Code 7804 is not warranted.  There is simply no finding of three or more scars that are unstable or painful to warrant a 20 percent rating or higher.  Again, the only scar noted on examination was the scar over the right lower quadrant of the abdomen.  As such, the objective medical evidence clearly shows that the Veteran only has one painful scar on the right inguinal area. As such, the severity of this scar is adequately contemplated in the current 10 percent rating. 

Moreover, Diagnostic Codes 7800, 7801, and 7802 are not for application as the Veteran's scar is not located on the head, face or neck or a burn scar.  Moreover, there is no evidence that the Veteran has limited motion due to the scar.  See 38 C.F.R. § 4.118 Diagnostic Code 7805. 

Further, the evidence reveals that there is no evidence of recurrence of a hernia at any time during the appeal period.  See 38 C.F.R. §4.114, Diagnostic Code 7338.  In this regard, VA examination conducted in 2010 was negative for evidence of any hernia.  Additionally, the Veteran reported that he was not currently receiving any treatment for his right inguinal hernia with scar.  Accordingly, the criteria warranting an increased rating have not been met for any portion of the appeal period.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right inguinal hernia with scar.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right inguinal hernia with scar; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability addressed in this decision with the established criteria found in the rating schedule.  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's right inguinal hernia with scar at all pertinent points.  The rating schedule fully contemplates the painful scar.  The evidence does not show, and the Veteran has not contended, that there are additional symptoms of his right inguinal hernia with scar that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right inguinal hernia with scar.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, in addition to the Veteran's right inguinal hernia with scar addressed above, the Veteran is in receipt of service connection for right scrotal hematoma with residuals of pain, which is addressed in the Remand portion below.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased compensation for the right inguinal hernia with scar addressed above is the only increased rating claim to be adjudicated at this time, such is the only disability that must be considered in the aforementioned extra-schedular analysis.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes, however, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected right inguinal hernia with scar rendered him unemployable.  In fact, the December 2010 examiner determined that the Veteran's right inguinal hernia with scar did not affect his usual occupation.  Accordingly, there is no need for further analysis with respect to this matter.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his right inguinal hernia with scar for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for status post surgery right inguinal hernia with scar is denied.


REMAND

In the May 2011 rating decision, the AOJ denied reopening the Veteran's previously denied claim for service connection for diabetes mellitus.  In a May 2012 statement, the Veteran submitted a timely notice of disagreement pursuant to 38 C.F.R. § 20.201.  Indeed, he indicated in his statement that he was appealing, among others, service connection for diabetes mellitus.  When there has been an initial AOJ adjudication of a claim and a timely notice of disagreement, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Additionally, as the Veteran has claimed that hypertension is secondary to diabetes mellitus, the former claim is inextricably intertwined with the remanded claim of whether new and material evidence has been received for diabetes mellitus.  Therefore, readjudication of the hypertension claim should be deferred pending the adjudication of the new and material evidence claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).

Finally, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records relevant to the Veteran's right scrotal hematoma.  In this regard, a February 2013 statement from the Veteran's representative documents that the Veteran has recently received VA treatment for such disorder.  While the July 2012 statement of the case reflects that the most recent VA treatment records of record are from Audie L. Murphy VA Medical Center (VAMC) dated from September 2008 through July 2012; however, these records do not appear to have been uploaded to the Veteran's electronic claims file.  Therefore, on remand, the AOJ should obtain all relevant VA treatment records dated from September 2008 to the present.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus type II.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain all VA treatment records from the Audie L. Murphy VAMC dated from September 2008 to the present pertaining to the Veteran's right scrotal hematoma.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining any outstanding treatment records, conduct any additional development deemed necessary, to include affording the Veteran a new VA examination if the evidence suggests that there has been a material change in the severity of his right scrotal hematoma.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of entitlement to service connection for hypertension as secondary to diabetes mellitus type II and entitlement to an initial compensable rating for status postoperative right scrotal hematoma with residuals of pain should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


